DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.
Response to Amendment
The amendment filed 9 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 adds the limitation “wherein the first end of the movable cover is fixed to the electronics wall such that the first end is immovable relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is immovable relative to the housing.  Based on Figs. 10, 
Claim 14 adds the limitation “a first end secured to the first wall or the second wall such that the first end is immovable relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is immovable relative to the housing.  Based on Figs. 10, the first end appears to be a living hinge – in order to go from the 10a position to the 10b position the first end would have to bend.
Claim 18 adds the limitation “a first end fixedly attached to the electronics wall, such that the first end is fixed relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is fixedly attached relative to the housing.  Figs. 10 do show the first end of 1041 attached to the housing, but the nature of this attachment (whether it is fixed or moveable) is not discussed.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that support for the amendments and new claim may be found throughout the application as-filed.  The examiner respectfully disagrees.  The amendments to claims 1, 14, and 18 are not found in the application as filed (see above).

Applicant’s arguments with respect to claims 14, 16-18, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 13, 14, 16-18, 21-28, 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
With respect to claim 1:	Claim 1 adds the limitation “wherein the first end of the movable cover is fixed to the electronics wall such that the first end is immovable relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is immovable relative to the housing.  Based on Figs. 10, the first end appears to be a living hinge – in order to go from the 10a position to the 10b position the first end would have to bend.
Claims 2-5, 8, 9, 11, 13, 21-28, 32-33, 35 inherit the deficiency from claim 1.
With respect to claim 14:	Claim 14 adds the limitation “a first end secured to the first wall or the second wall such that the first end is immovable relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is immovable relative to the housing.  Based on Figs. 10, the first end appears to be a living hinge – in order to go from the 10a position to the 10b position the first end would have to bend.
Claims 16-17 and 34 inherit the deficiency from claim 14.
With respect to claim 18:	Claim 18 adds the limitation “a first end fixedly attached to the electronics wall, such that the first end is fixed relative to the housing”.  The movable cover 1041 is only disclosed in Figs. 10a, 10b, and paragraph 90, none of which states that the first end is fixedly attached relative to the housing.  Figs. 10 do 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, 14, 16-18, 21, 23-28, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2014/0118997 A1) in view of MPOWERED (“Luci® Aura, MPOWERED’s Color Changing Solar Lantern Joins Inflatable Luci® Center Stage at ShowStoppers@CES 2014,” Jan. 7, 2014, available at https://www.prnewswire.com/news-releases/luci-aura-mpowerds-color-changing-solar-lantern-joins-inflatable-luci-center-stage-at-showstoppers--ces-2014-239076741.html) Weng (US 2011/0216529 A1), and Adachi (US 2003/0207601 A1).
With respect to claim 1:	Snyder teaches “a collapsible solar-powered lighting device (throughout reference) comprising: a housing (100) including a first wall (13), a 
Snyder does not specifically teach “an nth selection of the interface causes the plurality of LEDs to initiate a sequence, the sequence causing the plurality of LEDs to change wavelength or intensity between the first wavelength or intensity of light, the second wavelength or intensity of light, and the nth wavelength or intensity of light”
However, MPOWERED teaches “an nth selection of the interface causes the plurality of LEDs to initiate a sequence, the sequence causing the plurality of LEDs to change wavelength or intensity between the first wavelength or intensity of light, the second wavelength or intensity of light, and the nth wavelength or intensity of light (first paragraph).
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
Snyder does not specifically teach “a universal serial bus (USB) connector integrated into the electronics wall, the USB connector being in communication with the rechargeable battery and configured to transfer power between the rechargeable battery and an external electronic device”.
However, Weng teaches a solar lamp having “a universal serial bus (USB) connector (131) integrated into the electronics wall (see Fig. 1), the USB connector 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the USB port taught by Weng in order to transfer power to or from the rechargeable battery and an external electronic device (Weng paragraph 22).
Snyder does not specifically teach wherein the USB connector is covered by a moveable cover providing a seal with the electronics wall and extending from a first end of the cover coupled to the electronics wall to a second end of the cover that includes a tab, wherein the first end of the movable cover is fixed to the electronics wall such that the first end is immovable relative to the housing, wherein the tab is configured to be gripped by a user to seal and unseal the cover to access the USB connector while the first end of the cover is coupled to the electronics wall.
However, Adachi teaches wherein a connector (5a, 5b) is covered by the cover (7+10+12+13) providing a seal (see Fig. 1) with the electronics wall (4) and extending from a first end of the cover (13) coupled to the electronics wall (see Fig. 1) to a second end of the cover (7+10) that includes a tab (10), wherein the first end of the movable cover is fixed to the electronics wall such that the first end is immovable relative to the housing (paragraph 11) and accessible by gripping the tab to unseal the cover and access the connector while the cover is coupled to an electronics wall (paragraph 11).
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by 
With respect to claim 8:	Snyder teaches “wherein the plurality of operating modes includes changing the intensity of light emitted from the housing by adjusting an intensity of at least a portion of the LEDs to simulate flickering light (intermittent mode, paragraph 17)”.
With respect to claim 14:	Snyder teaches “an inflatable solar-powered lighting device (throughout reference) comprising: a housing (100) including a first wall (13), a second wall opposite the first wall (16), and one or more side walls extending between the first wall and the second wall (14), wherein the first wall, second wall, and one or more side walls define an airtight, watertight, or airtight and watertight inflatable bladder (paragraph 11), at least one solar panel integrated into at least one of the first wall or the second wall (202), a plurality of at least six light-emitting diodes (LEDs) integrated into at least one of the first wall and the second wall (28), the plurality of LEDs facing an interior of the inflatable bladder defined by the first wall, second wall, and one or more side walls (Fig. 2); a rechargeable lithium ion battery integrated into the at least one of the first wall and the second wall (40), the rechargeable lithium ion battery having a capacity of up to about 2000 mAh (paragraph 16) and being electrically connected between the at least one solar panel and the plurality of LEDs (paragraph 7), such that the rechargeable battery is configured to supply current generated by the at least one solar panel to the plurality of LEDs (paragraphs 15-16); interface integrated into one or more of the first wall or the second wall (204) that includes the at least one solar panel to enable control of an operating mode of the plurality of LEDs (paragraph 17); a 
Snyder does not specifically teach “at least one of the operating modes including changing a wavelength or intensity of light emitted from the housing”, or “an electronic connector in communication with the rechargeable battery and the solar panel, the electronic connector being configured to transfer power from at least one of the rechargeable battery or the solar panel to an external electronic device”, or “a moveable cover coupled to the first wall or the second wall adjacent to the at least one solar panel and covering the electronic connector, wherein the cover provides a removable seal with the at least one of the first wall or the second wall, the cover including a first end secured to the first wall or the second wall such that the first end is immovable relative to the housing, and a second end opposite of the first end with a flexible tab configured to be gripped by a user to disengage the second end from the first wall or the second wall, thereby providing access to the electronic connector while the first end remains coupled to the first wall or the second wall”.
However, MPOWERED teaches “at least one of the operating modes including changing a wavelength or intensity of light emitted from the housing (first paragraph).

However, Weng teaches a solar lamp having “an electronic connector (131) in communication with the rechargeable battery (1142) and the solar panel (1141), the electronic connector being configured to transfer power from at least one of the rechargeable battery or the solar panel to an external electronic device (2)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the USB port taught by Weng in order to transfer power to or from the rechargeable battery and an external electronic device (Weng paragraph 22).
However, Adachi teaches a moveable cover (7+10+12+13) coupled to the first wall or the second wall (4), wherein the cover provides a removable seal with the at least one of the first wall or the second wall (paragraph 10), the cover including a first end secured to the first wall or the second wall such that the first end is immovable relative to the housing (13), and a second end opposite of the first end with a flexible tab configured to be gripped by a user to disengage the second end from the first wall or the second wall (10), thereby providing access to the electronic connector while the first end remains coupled to the first wall or the second wall (paragraph 11). 
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by 
In the past, the courts have held that rearrangement of parts is not patentable if shifting the parts in question does not modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); see MPEP 2144.04(VI)(C)).  In the present case applicant describes the cover being adjacent the solar panel, but the function of the cover is completely unrelated to that of the solar panel; the solar panel collects sunlight without any interaction with the cover, and the cover seals off the connector without any interaction with the solar panel. 
It would have been an obvious design choice for one of ordinary skill in the art to arrange the solar panel and plug adjacent to each other in light of the pertinent case law because the device’s function does not change in any way due to the proximity or distance of the plug and solar panel (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); see MPEP 2144.04(VI)(C)).
With respect to claim 16:	Snyder teaches "wherein the microprocessor includes an algorithm for controlling the plurality of LEDs to simulate flickering light (paragraph 17), to flash on and off in a predetermined pattern (paragraph 17), to gradually change wavelength or intensity, or a combination thereof".
With respect to claim 17:	Snyder teaches “wherein the battery operates with pulse width modulation, and at least one operating mode of the device includes modifying a duty cycle of the battery to change an intensity of light emitted from the plurality of LEDs into the housing (paragraph 55)”.

Snyder does not specifically teach “a universal serial bus (USB) connector in communication with the rechargeable battery and the solar panel, the USB connector being configured to transfer power from at least one of the rechargeable battery or the solar panel to an external electronic device”, “at least five operating modes”, “at least one of the operating modes includes changing a wavelength or intensity of light emitted wherein the USB connector is covered by the cover and accessible by gripping the tab and separating the second end from the electronics wall to unseal the cover and access the USB connector while the first end remains coupled to the electronics wall”.
However, MPOWERED teaches “at least one of the operating modes including changing a wavelength or intensity of light emitted from the housing (first paragraph)” and, as evidenced by Technical Specifications: Luci and Luci Aura (MPOWERED, “Technical Specifications: Luci & Luci Aura”, April 3, 2014), also teaches at least five operating modes.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature having at least five operating modes described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
However, Adachi teaches “wherein the electronics wall (4) includes a moveable cover (7+10+12+13) that includes a first end fixedly attached to the electronics wall (13), such that the first end is fixed relative to the housing (paragraph 11), and a second end that is removably coupled to the electronics wall (7+10)), such that the second end is movable relative to the housing (paragraph 11), the second end including a flexible tab (10), wherein the connector is covered by the cover and accessible by gripping the tab and 
It would have been obvious at the time of the invention for one of ordinary skill in the art to further modify the lighting device of Snyder with the cover and tab taught by Adachi in order to seal the connector (Adachi paragraph 10) and remove said seal without needing tools (Adachi paragraph 11)).
With respect to claim 21:	Snyder suggests “wherein the plurality of LEDs are configured to emit at least eight different colors of visible light, one of the colors of light being white light (paragraph 15)”.
Snyder prefers 8 LEDs and suggests they be multicolored to indicate emergency condition or for decoration (paragraph 15).  The decision about how many colors to provide for decoration is on its face an aesthetic design choice.
With respect to claim 22:	Snyder teaches “wherein the rechargeable battery is a lithium-ion polymer battery having a capacity of up to at least 2000 mAh (paragraph 16).
With respect to claim 23:	Snyder teaches “further comprising a flexible handle coupled to the outside surface of the electronics wall (172), the handle including a first end and a second end each coupled to a portion of the outside surface adjacent to the at least one solar panel (see Fig. 1b), such that a middle portion of the handle between the first and second ends curves above the electronics wall (see Fig. 1b)”.
With respect to claim 24:	Snyder teaches “wherein the flexible handle is fixedly attached to the housing (Fig. 1b)".

With respect to claim 26:	Snyder teaches “wherein the electronics wall is rigid (paragraph 11) and comprises a plastic material (paragraphs 12-13)”.
With respect to claim 27:	Snyder is silent about “further comprising a transistor to control the current delivered to the plurality of LEDs”.
However, the examiner takes official notice that transistors are routinely included in printed circuit boards and microchips for use as switches, and since Snyder has a circuit board and microchip perform a method controlling between multiple levels of illumination, Snyder necessarily has either one or more transistors in the PCB or microchip, anticipating the claim, or Snyder has functional equivalents of transistors, which would render the claim obvious.
With respect to claim 28:	Snyder teaches “wherein the side walls of the housing are translucent (paragraph 11)".
With respect to claim 32:	Weng suggests “wherein the USB connector is a micro-USB connector (paragraph 21)”.
Weng describes USB connectors generically without specifically saying which type of USB connector is being used.  However, as evidenced by https://en.wikipedia.org/wiki/USB, there were a finite number of identified, predictable solutions, with a reasonable expectation of success at the time of the invention; as of the January 22, 2015 filing date of the invention the person of ordinary skill would have access to USB 3.1 and all earlier versions of USB (see https://en.wikipedia.org/wiki/USB), which as you can see includes USB-A, USB-B, mini-USB, and micro-USB.
It would have been obvious at the time of the invention for one of ordinary skill in the art to select the micro-USB specifically as the USB connector taught by Weng because the micro-USB was one of a small and finite number of species known to reside within the USB genera (see https://en.wikipedia.org/wiki/USB) which one would reasonably expect to be able to perform the power supply function that all USB’s are capable of (see MPEP 2143(I)(E)) and thus provide the benefit taught by Weng of transferring power to or from the rechargeable battery and an external electronic device (Weng paragraph 22).
Note: the Wikipedia article is being used as a dictionary to define what the term USB would have meant at the time of the invention, that is, USB at the time of the invention would have meant USB generations 3.1 or earlier.  No additional combination is being made.
With respect to claim 33:	MPOWERED as evidenced by Technical Specifications: Luci and Luci Aura, teaches “wherein at least one of the operating modes includes changing a wavelength of light emitted from the housing such that a first selection of the interface causes the plurality of LEDs to emit a first color of light, a second selection of the interface causes the plurality of LEDs to emit a second color of light, a third selection of the interface causes the plurality of LEDs to emit a third color of light, a fourth selection of the interface causes the plurality of LEDs to emit a fourth color of light, a fifth selection of the interface causes the plurality of LEDs to emit a fifth color of light, a sixth selection of the interface causes the plurality of LEDs to emit a sixth 
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adding the color cycling feature described in MPOWERED in order to set just the right mood lighting (MPOWERED first paragraph).
With respect to claim 34:	Weng suggests “wherein the electronic connector is a USB-A connector, a USB-B connector, a micro-USB connector, or a Lightning connector (paragraph 21)”.
Weng describes USB connectors generically without specifically saying which type of USB connector is being used.  However, as evidenced by https://en.wikipedia.org/wiki/USB, there were a finite number of identified, predictable solutions, with a reasonable expectation of success at the time of the invention; as of the January 22, 2015 filing date of the invention the person of ordinary skill would have access to USB 3.1 and all earlier versions of USB (see https://en.wikipedia.org/wiki/USB), which as you can see includes USB-A, USB-B, mini-USB, and micro-USB.
It would have been obvious at the time of the invention for one of ordinary skill in the art to select the micro-USB specifically as the USB connector taught by Weng because the USB-A, USB-B, and micro-USB were of a small and finite number of species known to reside within the USB genera (see https://en.wikipedia.org/wiki/USB) which one would reasonably expect to be able to perform the power supply function that 
Note: the Wikipedia article is being used as a dictionary to define what the term USB would have meant at the time of the invention, that is, USB at the time of the invention would have meant USB generations 3.1 or earlier.  No additional combination is being made.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, and Adachi as applied to claims 1 and 8 above, and further in view of Chun (US 2012/0224359 A1).
With respect to claim 2:	Snyder teaches “wherein the housing is inflatable to convert the housing from a collapsed configuration to an expanded configuration (paragraph 7)”.
Snyder does not teach “wherein each of the first wall and the second wall is substantially square and planar”.
However, Chun teaches “wherein each of the first wall (240 or 260) and the second wall (260 or 240) is substantially square and planar (Figs. 20a, 20b)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the substantially square shape taught by Chun in order to easily ship and store it (Chun paragraph 4)”.
With respect to claim 11:	Chun teaches “further comprising a display coupled to the battery for indicating an amount of power remaining in the battery (paragraph 40)”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, and Adachi as applied to claim 1 above, and further in view of Twardawski (US 2004/0130888 A1).
With respect to claim 3:	Snyder does not specifically teach “wherein at least a portion of the housing comprises thermoplastic polyurethane”.
However, Twardawski suggests “wherein at least a portion of the housing comprises thermoplastic polyurethane (paragraph 22)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the thermoplastic polyurethane material from Twardawski due to the art recognized suitability of such material as a flexible housing or jacket for a lighting device (Twardawski paragraph 22).

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, and Adachi as applied to claims 1 and 8 above, and further in view of Green et al. (US 6,013,985).
With respect to claim 4:	Snyder does not specifically teach “further comprising a sensor, wherein data collected by the sensor controls at least one operating mode of the device".
However, Green teaches “further comprising a sensor (30), wherein data collected by the sensor controls at least one operating mode of the device (column 2 lines 48-51).

With respect to claim 5:	Green teaches “wherein the sensor is configured to detect light (column 2 lines 48-51), sound, motion, moisture, or a combination thereof”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the sensor of Green in order to control the lighting device remotely (Green column 2 lines 48-51).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, and Bolshakov as applied to claims 1 and 8 above, and further in view of Recker et al. (US 2011/0133655 A1).
With respect to claim 9:	Snyder does not specifically teach “further comprising at least one transceiver for receiving wireless input to control at least one operating mode of the device”.
However, Recker teaches “further comprising at least one transceiver for receiving wireless input to control at least one operating mode of the device (paragraph 172)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder by adopting the transceiver of Recker in order to control the lighting device remotely and also return a confirmation signal to said remote control or repeat the signal to another lighting device (Recker paragraph 172).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder, MPOWERED, Weng, and Adachi as applied to claim 1 above, and further in view of Gibson et al. (US 2012/0300444 A1).
With respect to claim 13:	Snyder teaches “further comprising a flexible handle coupled to an outer surface of at least one of the first wall or the second wall (17 or 172)”.
Snyder does not specifically teach “wherein the handle includes a removable connection”.
However, Gibson teaches “wherein the handle (50) includes a removable connection (52; see paragraph 24)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Snyder with the snap-fit connection taught by Gibson to provide a releasable fastening means (Gibson paragraph 25) permitting the user to adjust the handle (Gibson paragraph 4).

Contact Information

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875